

EXHIBIT 10.4




SECURITY AGREEMENT



          THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made
effective as of November 23, 2005, by and between XINHUA CHINA LTD, a Nevada
corporation (the “Company”), and the BUYER(S) listed on Schedule I attached to
the Securities Purchase Agreement dated the date hereof (the “Secured Party”).

          WHEREAS, the Company shall issue and sell to the Secured Party, as
provided in the Securities Purchase Agreement dated the date hereof (the
“Securities Purchase Agreement”), and the Secured Party shall purchase up to
Four Million Dollars ($4,000,000) of two percent (2%) secured convertible
debentures (the “Convertible Debentures”), which shall be convertible into
shares of the Company’s common stock, par value $.00001 (the “Common Stock”) (as
converted, the “Conversion Shares”) in the respective amounts set forth opposite
each Buyer(s) name on Schedule I attached to the Securities Purchase Agreement;

          WHEREAS, to induce the Secured Party to enter into the transaction
contemplated by the Securities Purchase Agreement, the Convertible Debenture,
the Investor Registration Rights Agreement, the Escrow Shares Escrow Agreement,
the Irrevocable Transfer Agent Instructions and the Escrow Agreement (all dated
the date hereof and collectively referred to as the “Transaction Documents”),
the Company hereby grants to the Secured Party a security interest in and to the
pledged property identified on Exhibit “A” hereto (collectively referred to as
the “Pledged Property”) until the satisfaction of the Obligations, as defined
herein below;

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
adequacy and receipt of which are hereby acknowledged, the parties hereto hereby
agree as follows:



ARTICLE 1.
DEFINITIONS AND INTERPRETATIONS


          Section 1.1.    Recitals. 

          The above recitals are true and correct and are incorporated herein,
in their entirety, by this reference.

          Section 1.2.    Interpretations.

          Nothing herein expressed or implied is intended or shall be construed
to confer upon any person other than the Secured Party any right, remedy or
claim under or by reason hereof.

          Section 1.3     Definitions.

          Capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in the Securities Purchase Agreement.






--------------------------------------------------------------------------------





          Section 1.4     Obligations Secured.

          The obligations secured hereby are any and all obligations of the
Company now existing or hereinafter incurred to the Secured Party, whether oral
or written and whether arising before, on or after the date hereof including,
without limitation, those obligations of the Company to the Secured Party under
the Securities Purchase Agreement, the Secured Convertible Debenture, the
Investor Registration Rights Agreement and Irrevocable Transfer Agent
Instructions, and any other amounts now or hereafter owed to the Secured Party
by the Company thereunder or hereunder (collectively, the “Obligations”).



ARTICLE 2.
PLEDGED COLLATERAL, ADMINISTRATION OF COLLATERAL
AND TERMINATION OF SECURITY INTEREST


          Section 2.1.    Pledged Property.

                    (a)        The Company hereby pledges to the Secured Party,
and creates in the Secured Party for its benefit, a security interest for such
time until the Obligations are paid in full, in and to all of the property of
the Company as set forth in Exhibit “A” attached hereto (collectively, the
“Pledged Property”):

          The Pledged Property, as set forth in Exhibit “A” attached hereto, and
the products thereof and the proceeds of all such items are hereinafter
collectively referred to as the “Pledged Collateral.”

                    (b)        Simultaneously with the execution and delivery of
this Agreement, the Company shall make, execute, acknowledge, file, record and
deliver to the Secured Party any documents reasonably requested by the Secured
Party to perfect its security interest in the Pledged Property.  Simultaneously
with the execution and delivery of this Agreement, the Company shall make,
execute, acknowledge and deliver to the Secured Party such documents and
instruments, including, without limitation, financing statements, certificates,
affidavits and forms as may, in the Secured Party’s reasonable judgment, be
necessary to effectuate, complete or perfect, or to continue and preserve, the
security interest of the Secured Party in the Pledged Property, and the Secured
Party shall hold such documents and instruments as secured party, subject to the
terms and conditions contained herein.

          Section 2.2.    Rights; Interests; Etc.

                    (a)        So long as no Event of Default (as hereinafter
defined) shall have occurred and be continuing:

                              (i)         the Company shall be entitled to
exercise any and all rights pertaining to the Pledged Property or any part
thereof for any purpose not inconsistent with the terms hereof; and

                              (ii)        the Company shall be entitled to
receive and retain any and all payments paid or made in respect of the Pledged
Property.




2

--------------------------------------------------------------------------------





                    (b)        Upon the occurrence and during the continuance of
an Event of Default:

                              (i)         All rights of the Company to exercise
the rights which it would otherwise be entitled to exercise pursuant to
Section 2.2(a)(i) hereof and to receive payments which it would otherwise be
authorized to receive and retain pursuant to Section 2.2(a)(ii) hereof shall be
suspended, and all such rights shall thereupon become vested in the Secured
Party who shall thereupon have the sole right to exercise such rights and to
receive and hold as Pledged Collateral such payments; provided, however, that if
the Secured Party shall become entitled and shall elect to exercise its right to
realize on the Pledged Collateral pursuant to Article 5 hereof, then all cash
sums received by the Secured Party, or held by Company for the benefit of the
Secured Party and paid over pursuant to Section 2.2(b)(ii) hereof, shall be
applied against any outstanding Obligations;

                              (ii)        All interest, dividends, income and
other payments and distributions which are received by the Company contrary to
the provisions of Section 2.2(b)(i) hereof shall be received in trust for the
benefit of the Secured Party, shall be segregated from other property of the
Company and shall be forthwith paid over to the Secured Party; and

                              (iii)       The Secured Party in its sole
discretion shall be authorized to sell any or all of the Pledged Property at
public or private sale in order to recoup all of the outstanding principal plus
accrued interest owed pursuant to the Convertible Debenture as described herein

                    (c)        Each of the following events shall constitute a
default under this Agreement (each an “Event of Default”):

                              (i)         any default, whether in whole or in
part, shall occur in the payment to the Secured Party of principal, interest or
other item comprising the Obligations as and when due or with respect to any
other debt or obligation of the Company to a party other than the Secured Party;

                              (ii)        any default, whether in whole or in
part, shall occur in the due observance or performance of any obligations or
other covenants, terms or provisions to be performed under this Agreement or the
Transaction Documents;

                              (iii)       the Company shall:  (1) make a general
assignment for the benefit of its creditors; (2) apply for or consent to the
appointment of a receiver, trustee, assignee, custodian, sequestrator,
liquidator or similar official for itself or any of its assets and properties;
(3) commence a voluntary case for relief as a debtor under the United States
Bankruptcy Code; (4) file with or otherwise submit to any governmental authority
any petition, answer or other document seeking:  (A) reorganization, (B) an
arrangement with creditors or (C) to take advantage of any other present or
future applicable law respecting bankruptcy, reorganization, insolvency,
readjustment of debts, relief of debtors, dissolution or liquidation; (5) file
or otherwise submit any answer or other document admitting or failing to contest
the material allegations of a petition or other document filed or otherwise
submitted against it in any proceeding under any such applicable law, or (6) be
adjudicated a bankrupt or insolvent by a court of competent jurisdiction;




3

--------------------------------------------------------------------------------





                              (iv)       any case, proceeding or other action
shall be commenced against the Company for the purpose of effecting, or an
order, judgment or decree shall be entered by any court of competent
jurisdiction approving (in whole or in part) anything specified in
Section 2.2(c)(iii) hereof, or any receiver, trustee, assignee, custodian,
sequestrator, liquidator or other official shall be appointed with respect to
the Company, or shall be appointed to take or shall otherwise acquire possession
or control of all or a substantial part of the assets and properties of the
Company, and any of the foregoing shall continue unstayed and in effect for any
period of thirty (30) days;

                              (v)        Any material obligation of Company
(other than its Obligations under this Agreement) for the payment of borrowed
money is not paid when due or within any applicable grace period, or such
obligation becomes or is declared to be due and payable before the expressed
maturity of the obligation, or there shall have occurred an event that, with the
giving of notice or lapse of time, or both, would cause any such obligation to
become, or allow any such obligation to be declared to be, due and payable
before the expressed maturity date of the obligation; or

                              (vi)       A breach by the Company of any material
contract that would have a Material Adverse Effect (as defined in Section 6.1
below).



ARTICLE 3.
ATTORNEY-IN-FACT; PERFORMANCE


          Section 3.1.    Secured Party Appointed Attorney-In-Fact.

          Upon the occurrence of an Event of Default, the Company hereby
appoints the Secured Party as its attorney-in-fact, with full authority in the
place and stead of the Company and in the name of the Company or otherwise, from
time to time in the Secured Party’s discretion to take any action and to execute
any instrument which the Secured Party may reasonably deem necessary to
accomplish the purposes of this Agreement, including, without limitation, to
receive and collect all instruments made payable to the Company representing any
payments in respect of the Pledged Collateral or any part thereof and to give
full discharge for the same.  The Secured Party may demand, collect, receipt
for, settle, compromise, adjust, sue for, foreclose, or realize on the Pledged
Property as and when the Secured Party may determine.  To facilitate collection,
the Secured Party may notify account debtors and obligors on any Pledged
Property or Pledged Collateral to make payments directly to the Secured Party.

          Section 3.2.    Secured Party May Perform.

If the Company fails to perform any agreement contained herein, the Secured
Party, at its option, may itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Company under Section 8.3.







4

--------------------------------------------------------------------------------





ARTICLE 4.
REPRESENTATIONS AND WARRANTIES


          Section 4.1.    Authorization; Enforceability.

          Each of the parties hereto represents and warrants that it has taken
all action necessary to authorize the execution, delivery and performance of
this Agreement and the transactions contemplated hereby; and upon execution and
delivery, this Agreement shall constitute a valid and binding obligation of the
respective party, subject to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting creditors’ rights or by the principles
governing the availability of equitable remedies.

          Section 4.2.    Ownership of Pledged Property.

          The Company warrants and represents that it is the legal and
beneficial owner of the Pledged Property free and clear of any lien, security
interest, option or other charge or encumbrance except for the security interest
created by this Agreement.



ARTICLE 5.
DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL


          Section 5.1.    Default and Remedies.

                    (a)        If an Event of Default described in
Section 2.2(c)(i) and (ii) occurs, then in each such case the Secured Party may
declare the Obligations to be due and payable immediately, by a notice in
writing to the Company, and upon any such declaration, the Obligations shall
become immediately due and payable.  If an Event of Default described in
Sections 2.2(c)(iii) through (vi) occurs and is continuing for the period set
forth therein, then the Obligations shall automatically become immediately due
and payable without declaration or other act on the part of the Secured Party.

                    (b)        Upon the occurrence of an Event of Default, the
Secured Party shall be entitled:  (i) to receive all distributions with respect
to the Pledged Collateral, (ii) to cause the Pledged Property to be transferred
into the name of the Secured Party or its nominee, (iii) to dispose of the
Pledged Property, and (iv) to realize upon any and all rights in the Pledged
Property then held by the Secured Party.

          Section 5.2.    Method of Realizing Upon the Pledged Property: Other
Remedies.

Upon the occurrence of an Event of Default, in addition to any rights and
remedies available at law or in equity, the following provisions shall govern
the Secured Party’s right to realize upon the Pledged Property:

                    (a)        Any item of the Pledged Property may be sold for
cash or other value in any number of lots at brokers board, public auction or
private sale and may be sold without demand, advertisement or notice (except
that the Secured Party shall give the Company ten (10) days’ prior written
notice of the time and place or of the time after which a private sale



5

--------------------------------------------------------------------------------





may be made (the “Sale Notice”)), which notice period is hereby agreed to be
commercially reasonable.  At any sale or sales of the Pledged Property, the
Company may bid for and purchase the whole or any part of the Pledged Property
and, upon compliance with the terms of such sale, may hold, exploit and dispose
of the same without further accountability to the Secured Party.  The Company
will execute and deliver, or cause to be executed and delivered, such
instruments, documents, assignments, waivers, certificates, and affidavits and
supply or cause to be supplied such further information and take such further
action as the Secured Party reasonably shall require in connection with any such
sale.

                    (b)        Any cash being held by the Secured Party as
Pledged Collateral and all cash proceeds received by the Secured Party in
respect of, sale of, collection from, or other realization upon all or any part
of the Pledged Collateral shall be applied as follows:

                              (i)         to the payment of all amounts due the
Secured Party for the expenses reimbursable to it hereunder or owed to it
pursuant to Section 8.3 hereof;

                              (ii)        to the payment of the Obligations then
due and unpaid.

                              (iii)       the balance, if any, to the person or
persons entitled thereto, including, without limitation, the Company.

                    (c)        In addition to all of the rights and remedies
which the Secured Party may have pursuant to this Agreement, the Secured Party
shall have all of the rights and remedies provided by law, including, without
limitation, those under the Uniform Commercial Code.

                              (i)         If the Company fails to pay such
amounts due upon the occurrence of an Event of Default which is continuing, then
the Secured Party may institute a judicial proceeding for the collection of the
sums so due and unpaid, may prosecute such proceeding to judgment or final
decree and may enforce the same against the Company and collect the monies
adjudged or decreed to be payable in the manner provided by law out of the
property of Company, wherever situated.

                              (ii)        The Company agrees that it shall be
liable for any reasonable fees, expenses and costs incurred by the Secured Party
in connection with enforcement, collection and preservation of the Transaction
Documents, including, without limitation, reasonable legal fees and expenses,
and such amounts shall be deemed included as Obligations secured hereby and
payable as set forth in Section 8.3 hereof.

          Section 5.3.    Proofs of Claim.

          In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relating to the Company or the property of the Company or of
such other obligor or its creditors, the Secured Party (irrespective of whether
the Obligations shall then be due and payable as therein expressed or by
declaration or otherwise and irrespective of whether the Secured Party shall
have made any demand on the Company for the payment of the Obligations), shall
be entitled and empowered, by intervention in such proceeding or otherwise:



6

--------------------------------------------------------------------------------





                              (i)         to file and prove a claim for the
whole amount of the Obligations and to file such other papers or documents as
may be necessary or advisable in order to have the claims of the Secured Party
(including any claim for the reasonable legal fees and expenses and other
expenses paid or incurred by the Secured Party permitted hereunder and of the
Secured Party allowed in such judicial proceeding), and

                              (ii)        to collect and receive any monies or
other property payable or deliverable on any such claims and to distribute the
same; and any custodian, receiver, assignee, trustee, liquidator, sequestrator
or other similar official in any such judicial proceeding is hereby authorized
by the Secured Party to make such payments to the Secured Party and, in the
event that the Secured Party shall consent to the making of such payments
directed to the Secured Party, to pay to the Secured Party any amounts for
expenses due it hereunder.

          Section 5.4.    Duties Regarding Pledged Collateral.

          The Secured Party shall have no duty as to the collection or
protection of the Pledged Property or any income thereon or as to the
preservation of any rights pertaining thereto, beyond the safe custody and
reasonable care of any of the Pledged Property actually in the Secured Party’s
possession.



ARTICLE 6.
AFFIRMATIVE COVENANTS


          The Company covenants and agrees that, from the date hereof and until
the Obligations have been fully paid and satisfied, unless the Secured Party
shall consent otherwise in writing (as provided in Section 8.4 hereof):

          Section 6.1.    Existence, Properties, Etc.

                    (a)        The Company shall do, or cause to be done, all
things, or proceed with due diligence with any actions or courses of action,
that may be reasonably necessary (i) to maintain Company’s due organization,
valid existence and good standing under the laws of its state of incorporation,
and (ii) to preserve and keep in full force and effect all qualifications,
licenses and registrations in those jurisdictions in which the failure to do so
could have a Material Adverse Effect (as defined below); and (b) the Company
shall not do, or cause to be done, any act impairing the Company’s corporate
power or authority (i) to carry on the Company’s business as now conducted, and
(ii) to execute or deliver this Agreement or any other document delivered in
connection herewith, including, without limitation, any UCC-1 Financing
Statements required by the Secured Party (which other loan instruments
collectively shall be referred as “Loan Instruments”) to which it is or will be
a party, or perform any of its obligations hereunder or thereunder.  For purpose
of this Agreement, the term “Material Adverse Effect” shall mean any material
and adverse effect as determined by the Secured Party in its sole discretion,
whether individually or in the aggregate, upon (a) the Company’s assets,
business, operations, properties or condition, financial or otherwise; (b) the
Company’s to make payment as and when due of all or any part of the Obligations;
or (c) the Pledged Property.






7

--------------------------------------------------------------------------------





          Section 6.2.    Financial Statements and Reports.

          The Company shall furnish to the Secured Party within a reasonable
time such financial data as the Secured Party may reasonably request, including,
without limitation, the following:

                    (a)        The balance sheet of the Company as of the close
of each fiscal year, the statement of earnings and retained earnings of the
Company as of the close of such fiscal year, and statement of cash flows for the
Company for such fiscal year, all in reasonable detail, prepared in accordance
with generally accepted accounting principles consistently applied, certified by
the chief executive and chief financial officers of the Company as being true
and correct and accompanied by a certificate of the chief executive and chief
financial officers of the Company, stating that the Company has kept, observed,
performed and fulfilled each covenant, term and condition of this Agreement
during such fiscal year and that no Event of Default hereunder has occurred and
is continuing, or if an Event of Default has occurred and is continuing,
specifying the nature of same, the period of existence of same and the action
the Company proposes to take in connection therewith;

                    (b)        A balance sheet of the Company as of the close of
each month, and statement of earnings and retained earnings of the Company as of
the close of such month, all in reasonable detail, and prepared substantially in
accordance with generally accepted accounting principles consistently applied,
certified by the chief executive and chief financial officers of the Company as
being true and correct; and

                    (c)        Copies of all accountants' reports and
accompanying financial reports submitted to the Company by independent
accountants in connection with each annual examination of the Company.

          Section 6.3.    Accounts and Reports.

          The Company shall maintain a standard system of accounting in
accordance with generally accepted accounting principles consistently applied
and provide, at its sole expense, to the Secured Party the following:

                    (a)        as soon as available, a copy of any notice or
other communication received by the Company alleging any nonpayment or other
material breach or default, or any foreclosure or other action respecting any
material portion of its assets and properties, respecting any of the
indebtedness of the Company in excess of $15,000 (other than the Obligations),
or any demand or other request for payment under any guaranty, assumption,
purchase agreement or similar agreement or arrangement respecting the
indebtedness or obligations of others in excess of $15,000, including any
received from any person acting on behalf of the Secured Party or beneficiary
thereof; and

                    (b)        within fifteen (15) days after the making of each
submission or filing, a copy of any report, financial statement, notice or other
document, whether periodic or otherwise, submitted to the shareholders of the
Company, or submitted to or filed by the Company with any governmental authority
involving or affecting (i) the Company that could have a Material Adverse
Effect; (ii) the Obligations; (iii) any part of the Pledged Collateral; or
(iv) any of the transactions contemplated in the Transaction Documents or the
Loan Instruments.




8

--------------------------------------------------------------------------------





          Section 6.4.    Maintenance of Books and Records; Inspection.

          The Company shall maintain its books, accounts and records in
accordance with generally accepted accounting principles consistently applied,
and permit the Secured Party, its officers and employees and any professionals
designated by the Secured Party in writing, at any time to visit and inspect any
of its properties (including but not limited to the Pledged Property and the
Collateral described in the Transaction Documents and/or the Loan Instruments),
corporate books and financial records, and to discuss its accounts, affairs and
finances with any employee, officer or director thereof.

          Section 6.5.    Maintenance and Insurance.

                    (a)        The Company shall maintain or cause to be
maintained, at its own expense, all of its assets and properties in good working
order and condition, making all necessary repairs thereto and renewals and
replacements thereof.

                    (b)        The Company shall maintain or cause to be
maintained, at its own expense, insurance in form, substance and amounts
(including deductibles), which the Company deems reasonably necessary to the
Company’s business, (i) adequate to insure all assets and properties of the
Company, which assets and properties are of a character usually insured by
persons engaged in the same or similar business against loss or damage resulting
from fire or other risks included in an extended coverage policy; (ii) against
public liability and other tort claims that may be incurred by the Company;
(iii) as may be required by the Transaction Documents and/or the Loan
Instruments and/or applicable law and (iv) as may be reasonably requested by
Secured Party, all with adequate, financially sound and reputable insurers.

          Section 6.6.    Contracts and Other Collateral.

          The Company shall perform all of its obligations under or with respect
to each instrument, receivable, contract and other intangible included in the
Pledged Property to which the Company is now or hereafter will be party on a
timely basis and in the manner therein required, including, without limitation,
this Agreement.

          Section 6.7.    Defense of Collateral, Etc.

          The Company shall defend and enforce its right, title and interest in
and to any part of:  (a) the Pledged Property; and (b) if not included within
the Pledged Property, those assets and properties whose loss could have a
Material Adverse Effect, the Company shall defend the Secured Party’s right,
title and interest in and to each and every part of the Pledged Property, each
against all manner of claims and demands on a timely basis to the full extent
permitted by applicable law.

          Section 6.8.    Payment of Debts, Taxes, Etc.

The Company shall pay, or cause to be paid, all of its indebtedness and other
liabilities and perform, or cause to be performed, all of its obligations in
accordance with the respective terms thereof, and pay and discharge, or cause to
be paid or discharged, all taxes, assessments and other governmental charges and
levies imposed upon it, upon any of its assets and properties




9

--------------------------------------------------------------------------------





on or before the last day on which the same may be paid without penalty, as well
as pay all other lawful claims (whether for services, labor, materials, supplies
or otherwise) as and when due

          Section 6.9.    Taxes and Assessments; Tax Indemnity.

          The Company shall (a) file all tax returns and appropriate schedules
thereto that are required to be filed under applicable law, prior to the date of
delinquency, (b) pay and discharge all taxes, assessments and governmental
charges or levies imposed upon the Company, upon its income and profits or upon
any properties belonging to it, prior to the date on which penalties attach
thereto, and (c) pay all taxes, assessments and governmental charges or levies
that, if unpaid, might become a lien or charge upon any of its properties;
provided, however, that the Company in good faith may contest any such tax,
assessment, governmental charge or levy described in the foregoing clauses (b)
and (c) so long as appropriate reserves are maintained with respect thereto.

          Section 6.10.   Compliance with Law and Other Agreements. 

          The Company shall maintain its business operations and property owned
or used in connection therewith in compliance with (a) all applicable federal,
state and local laws, regulations and ordinances governing such business
operations and the use and ownership of such property, and (b) all agreements,
licenses, franchises, indentures and mortgages to which the Company is a party
or by which the Company or any of its properties is bound.  Without limiting the
foregoing, the Company shall pay all of its indebtedness promptly in accordance
with the terms thereof.

          Section 6.11.    Notice of Default. 

          The Company shall give written notice to the Secured Party of the
occurrence of any default or Event of Default under this Agreement, the other
Transaction Documents or any other Loan Instrument or any other agreement of
Company for the payment of money, promptly upon the occurrence thereof.

          Section 6.12.    Notice of Litigation.

          The Company shall give notice, in writing, to the Secured Party of
(a) any actions, suits or proceedings wherein the amount at issue is in excess
of $50,000, instituted by any persons against the Company, or affecting any of
the assets of the Company, and (b) any dispute, not resolved within fifteen (15)
days of the commencement thereof, between the Company on the one hand and any
governmental or regulatory body on the other hand, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of the Company.










10

--------------------------------------------------------------------------------





ARTICLE 7.
NEGATIVE COVENANTS


          The Company covenants and agrees that, from the date hereof until the
Obligations have been fully paid and satisfied, the Company shall not, unless
the Secured Party shall consent otherwise in writing:

          Section 7.1.    Liens and Encumbrances.

          The Company shall not directly or indirectly make, create, incur,
assume or permit to exist any assignment, transfer, pledge, mortgage, security
interest or other lien or encumbrance of any nature in, to or against any part
of the Pledged Property or of the Company’s capital stock, or offer or agree to
do so, or own or acquire or agree to acquire any asset or property of any
character subject to any of the foregoing encumbrances (including any
conditional sale contract or other title retention agreement), or assign, pledge
or in any way transfer or encumber its right to receive any income or other
distribution or proceeds from any part of the Pledged Property or the Company’s
capital stock; or enter into any sale-leaseback financing respecting any part of
the Pledged Property  as lessee, or cause or assist the inception or
continuation of any of the foregoing.

          Section 7.2.    Certificate of Incorporation, By-Laws, Mergers,
Consolidations, Acquisitions and Sales.

          Without the prior express written consent of the Secured Party, the
Company shall not:  (a) Amend its Certificate of Incorporation or By-Laws; (b)
be a party to any merger, consolidation or corporate reorganization;
(c) purchase or otherwise acquire all or substantially all of the assets or
stock of, or any partnership or joint venture interest in, any other person,
firm or entity; (d) sell, transfer, convey, grant a security interest in or
lease all or any substantial part of its assets, or (e) create any subsidiaries
or convey any of its assets to any subsidiary.    

          Section 7.3.    Management, Ownership.

          The Company shall not materially change its ownership, executive staff
or management without the prior written consent of the Secured Party.  The
ownership, executive staff and management of the Company are material factors in
the Secured Party's willingness to institute and maintain a lending relationship
with the Company.

          Section 7.4.    Dividends, Etc.

          The Company shall not declare or pay any dividend of any kind, in cash
or in property, on any class of its capital stock, nor purchase, redeem, retire
or otherwise acquire for value any shares of such stock, nor make any
distribution of any kind in respect thereof, nor make any return of capital to
shareholders, nor make any payments in respect of any pension, profit sharing,
retirement, stock option, stock bonus, incentive compensation or similar plan
(except as required or permitted hereunder), without the prior written consent
of the Secured Party.





11

--------------------------------------------------------------------------------





          Section 7.5.    Guaranties; Loans.

          The Company shall not guarantee nor be liable in any manner, whether
directly or indirectly, or become contingently liable after the date of this
Agreement in connection with the obligations or indebtedness of any person or
persons, except for (i) the indebtedness currently secured by the liens
identified on the Pledged Property identified on Exhibit A hereto and (ii) the
endorsement of negotiable instruments payable to the Company for deposit or
collection in the ordinary course of business.  The Company shall not make any
loan, advance or extension of credit to any person other than in the normal
course of its business.

          Section 7.6.    Debt.

          The Company shall not create, incur, assume or suffer to exist any
additional indebtedness of any description whatsoever in an aggregate amount in
excess of $25,000 (excluding any indebtedness of the Company to the Secured
Party, trade accounts payable and accrued expenses incurred in the ordinary
course of business and the endorsement of negotiable instruments payable to the
Company, respectively for deposit or collection in the ordinary course of
business).

          Section 7.7.    Conduct of Business.

          The Company will continue to engage, in an efficient and economical
manner, in a business of the same general type as conducted by it on the date of
this Agreement.

          Section 7.8.    Places of Business.

          The location of the Company’s chief place of business is B-26F
Oriental Kenzo, No. 48, Dongzhimenwai, Dongcheng District, Beijing, P.R. China 
100027.  The Company shall not change the location of its chief place of
business, chief executive office or any place of business disclosed to the
Secured Party or move any of the Pledged Property from its current location
without thirty (30) days' prior written notice to the Secured Party in each
instance.



ARTICLE 8.
MISCELLANEOUS


          Section 8.1.    Notices.

          All notices or other communications required or permitted to be given
pursuant to this Agreement shall be in writing and shall be considered as duly
given on:  (a) the date of delivery, if delivered in person, by nationally
recognized overnight delivery service or (b) five (5) days after mailing if
mailed from within the continental United States by certified mail, return
receipt requested to the party entitled to receive the same:









12

--------------------------------------------------------------------------------





If to the Company, to:

Xinhua China Ltd



B-26F Oriental Kenzo, No. 48



Dongzhimenwai, Dongcheng District



Beijing, P.R. China  100027



Attention:          Henry Jung and Xianping Wang



Telephone:        86-10-84476951



Facsimile:         86-10-84477985

  

  

With a copy to:

Devlin Jensen, Barristers & Solicitors



P.O. Box 12077



555 W. Hastings St., Suite 2550



Vancouver, British Columbia



Canada  V6B 4N5



Attn:     Peter Jensen



Telephone:        (604) 684-2550



Facsimile:         (604) 684-0916

 

 

If to the Secured Party:

Highgate House Funds, Ltd.



488 Madison Ave.



New York, NY  10022



Telephone:        (212) 400-6900



Facsimile:         (212) 400-6901

 

 

With a copy to:

Adam S. Gottbetter, Esq.



Gottbetter & Partners, LLP



488 Madison Avenue



New York, NY 10022



Telephone:        (212) 400-6900



Facsimile:         (212) 400-6901










          Any party may change its address by giving notice to the other party
stating its new address.  Commencing on the tenth (10th) day after the giving of
such notice, such newly designated address shall be such party’s address for the
purpose of all notices or other communications required or permitted to be given
pursuant to this Agreement.

          Section 8.2.    Severability.

          If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall attach only to such
provision and shall not in any manner affect or render invalid or unenforceable
any other severable provision of this Agreement, and this Agreement shall be
carried out as if any such invalid or unenforceable provision were not contained
herein.

          Section 8.3.    Expenses.

          In the event of an Event of Default, the Company will pay to the
Secured Party the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel, which the Secured Party may incur
in connection with:  (i) the custody or preservation




13

--------------------------------------------------------------------------------





of, or the sale, collection from, or other realization upon, any of the Pledged
Property; (ii) the exercise or enforcement of any of the rights of the Secured
Party hereunder or (iii) the failure by the Company to perform or observe any of
the provisions hereof.

          Section 8.4.    Waivers, Amendments, Etc.

          The Secured Party’s delay or failure at any time or times hereafter to
require strict performance by Company of any undertakings, agreements or
covenants shall not waiver, affect, or diminish any right of the Secured Party
under this Agreement to demand strict compliance and performance herewith.  Any
waiver by the Secured Party of any Event of Default shall not waive or affect
any other Event of Default, whether such Event of Default is prior or subsequent
thereto and whether of the same or a different type.  None of the undertakings,
agreements and covenants of the Company contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended, changed or modified, unless such waiver,
amendment, change or modification is evidenced by an instrument in writing
specifying such waiver, amendment, change or modification and signed by the
Secured Party.

          Section 8.5.    Continuing Security Interest.

          This Agreement shall create a continuing security interest in the
Pledged Property and shall: (i) remain in full force and effect until payment in
full of the Obligations; and (ii) be binding upon the Company and its successors
and heirs and (iii) inure to the benefit of the Secured Party and its successors
and assigns.  Upon the payment or satisfaction in full of the Obligations, the
Company shall be entitled to the return, at its expense, of such of the Pledged
Property as shall not have been sold in accordance with Section 5.2 hereof or
otherwise applied pursuant to the terms hereof.

          Section 8.6.    Independent Representation.

          Each party hereto acknowledges and agrees that it has received or has
had the opportunity to receive independent legal counsel of its own choice and
that it has been sufficiently apprised of its rights and responsibilities with
regard to the substance of this Agreement.

          Section 8.7.    Applicable Law:  Jurisdiction.

          The parties hereto acknowledge that the transactions contemplated by
this Agreement and the exhibits hereto bear a reasonable relation to the State
of New York.  The parties hereto agree that the internal laws of the State of
New York shall govern this Agreement and the exhibits hereto, including, but not
limited to, all issues related to usury.  Any action to enforce the terms of
this Agreement or any of its exhibits shall be brought exclusively in the state
and/or federal courts situated in the County and State of New York.  Service of
process in any action by the Secured Party to enforce the terms of this
Agreement may be made by serving a copy of the summons and complaint, in
addition to any other relevant documents, by commercial overnight courier to the
Company at its principal address set forth in this Agreement.





14

--------------------------------------------------------------------------------





          Section 8.8.    Waiver of Jury Trial.

          AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THIS
AGREEMENT AND TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE COMPANY, THE COMPANY
HEREBY WAIVES ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY
WAY TO THIS AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS RELATED TO THIS
TRANSACTION.

          Section 8.9.    Entire Agreement.

          This Agreement constitutes the entire agreement among the parties and
supersedes any prior agreement or understanding among them with respect to the
subject matter hereof.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





















15

--------------------------------------------------------------------------------





          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.



COMPANY:



XINHUA CHINA LTD



  



By:       /s/ Henry Jung                                      



Name:  Henry Jung



Title:     Chief Financial Officer



  



  



SECURED PARTY:



HGHGATE HOUSE FUNDS, LTD.







By:       /s/ Adam S. Gotbetter                          



Name:  Adam S. Gottbetter



Title:     Managing Partner



  





















16

--------------------------------------------------------------------------------





EXHIBIT A
DEFINITION OF PLEDGED PROPERTY



          For the purpose of securing prompt and complete payment and
performance by the Company of all of the Obligations, the Company
unconditionally and irrevocably hereby grants to the Secured Party a continuing
security interest in and to, and lien upon, the following Pledged Property of
the Company:

                    (a)        all goods of the Company, including, without
limitation, machinery, equipment, furniture, furnishings, fixtures, signs,
lights, tools, parts, supplies and motor vehicles of every kind and description,
now or hereafter owned by the Company or in which the Company may have or may
hereafter acquire any interest, and all replacements, additions, accessions,
substitutions and proceeds thereof, arising from the sale or disposition
thereof, and where applicable, the proceeds of insurance and of any tort claims
involving any of the foregoing;

                    (b)        all inventory of the Company, including, but not
limited to, all goods, wares, merchandise, parts, supplies, finished products,
other tangible personal property, including such inventory as is temporarily out
of Company’s custody or possession and including any returns upon any accounts
or other proceeds, including insurance proceeds, resulting from the sale or
disposition of any of the foregoing;

                    (c)        all contract rights and general intangibles of
the Company, including, without limitation, goodwill, trademarks, trade styles,
trade names, leasehold interests, partnership or joint venture interests,
patents and patent applications, copyrights, deposit accounts whether now owned
or hereafter created;

                    (d)        all documents, warehouse receipts, instruments
and chattel paper of the Company whether now owned or hereafter created;

                    (e)        all accounts and other receivables, instruments
or other forms of obligations and rights to payment of the Company (herein
collectively referred to as “Accounts”), together with the proceeds thereof, all
goods represented by such Accounts and all such goods that may be returned by
the Company’s customers, and all proceeds of any insurance thereon, and all
guarantees, securities and liens which the Company may hold for the payment of
any such Accounts including, without limitation, all rights of stoppage in
transit, replevin and reclamation and as an unpaid vendor and/or lienor, all of
which the Company represents and warrants will be bona fide and existing
obligations of its respective customers, arising out of the sale of goods by the
Company in the ordinary course of business;

                    (f)         to the extent assignable, all of the Company’s
rights under all present and future authorizations, permits, licenses and
franchises issued or granted in connection with the operations of any of its
facilities;

                    (g)        all products and proceeds (including, without
limitation, insurance proceeds) from the above-described Pledged Property.








--------------------------------------------------------------------------------